Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 23-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Aug 2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland (US 2016/0003946)
	For claim 1, Gilliland discloses modular light detection and ranging (LIDAR) system comprising: 
	a) a first optical transmitter ([0036] e.g. 2 long range sensors 46, 48); [0041] laser transmitter 106) comprising a plurality of first emitters ([0041] pump laser diodes emitting), each of the plurality of first emitters being positioned to generate an optical beam with a field-of-view (FOV) at a target range when energized (Fig. 1); 
	b) a second optical transmitter comprising a plurality of second emitters ([0036] e.g. 4 short range sensors 52-58); [0041] laser transmitter 106), each of the plurality of second emitters being positioned to generate an optical beam with a field-of-view at the target range when energized (Fig. 1), 
	wherein the first and second optical transmitters are positioned relative to each other so the fields-of-view of at least some of the optical beams generated by the first and second optical transmitter when energized overlap at the target range(Fig. 1: e.g. sensor 6 FOV and sensor 4 FOV); 
	c) an optical receiver comprising a plurality of optical detectors, a respective one of the plurality of optical detectors being positioned to detect a respective optical beam generated by at least one of the first and second optical transmitter and reflected by a target in the field-of-view at the target range ([0030] Each ladar sensor also comprises a receiver module featuring a two dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing assembly (Focal Plane Array)); and 
	d) a controller comprising a first and second output being connected to respective control inputs of the first and second optical transmitters, and a third output being connected to a control input of the optical receiver, the controller generating control signals at the first and second outputs that control energizing select ones of the plurality of first and the plurality of second emitters that generate optical beams with the fields-of-view that overlap at the target range and generating a control signal at the third output that activates selected ones of the plurality of optical detectors to detect optical beams reflected from an object at the target range ([0037] A ladar system controller 72 communicates with all of the ladar sensors mounted on the vehicle. In a typical installation, two long range units, LRU 1 46 and LRU 2 48 connect to ladar system controller 72 through a set of bidirectional electrical connections 50. The electrical connections may also have an optical waveguide and optical transmitters and receivers to transfer data, control, and status signals bidirectionally between long range ladar sensors 46, 48 and ladar system controller 72. Ladar system controller 72 also communicates with the 4 short range units, SRU 1 52, SRU 2 54, SRU3 56, and SRU4 58, each through a set of bidirectional electrical connections 60.).

	For claim 2, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller controls energizing select ones of the plurality of first and the plurality of second emitters that generate optical beams with the fields-of-view that overlap at the target range so that only one of the first and second transmitters generate an optical beam that when reflected off the object at the target range is detected by one of the plurality of optical detector during a particular light detection and ranging measurement ([0041] In operation, the control processor 94 initiates a laser illuminating pulse by sending a logic command or modulation signal to pulsed laser transmitter 106, which responds by transmitting an intense burst of laser light through transmit filter 108 and transmit optics 110.).

	For claim 3, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller controls energizing select ones of the plurality of first and the plurality of second emitters that generate optical beams with fields-of-view that overlap at the target range so that cross talk resulting from the optical beams with fields-of-view that overlap at the target range is reduced ([0047]  The effect of this acquisition rate variation is to reduce the probability of pulses from adjacent ladars crossing in space, or interfering with the pulses of nearby ladar sensors for any appreciable period of time. For a single vehicle, the ladar system controller 72 may ensure there is no overlap between the multiple ladar sensor pulse transmission sequences, by staggering the initiation signals to each ladar sensor of the system in a controlled manner.).

	For claim 4, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller controls energizing select ones of the plurality of first and the plurality of second emitters that generate optical beams with fields-of-view that overlap at the target range so that cross talk resulting from the optical beams with fields-of-view that overlap at the target range is minimized ([0047] the ladar system controller 72 may ensure there is no overlap between the multiple ladar sensor pulse transmission sequences, by staggering the initiation signals to each ladar sensor of the system in a controlled manner.).

	For claim 5, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller generates control signals at the first and second outputs that control energizing select ones of the plurality of first and the plurality of second emitters that generate optical beams with fields-of-view that overlap at the target range so that an optical power in an aperture at the target range is less than a predetermined amount ([0039]  constrain the shortest wavelength lasers in the first band 88 to be operated at the very lowest power densities).

	For claim 6, Gilliland discloses the modular light detection and ranging system of claim 5 wherein the predetermined amount is less than a maximum permissible exposure (MPE) ([0061] e.,g. a 1 cm2 VCSEL array with a 5 kW/cm2 power density).

	For claim 7, Gilliland discloses the modular light detection and ranging system of claim 1 further comprising: 
	a) a second optical receiver comprising a plurality of optical detectors, a respective one of the plurality of optical detectors in the second optical receiver being positioned to detect a respective optical beam generated by at least one of the first and second optical transmitter and reflected by the target in the field-of-view at the target range ([0041] detector array 116 individual elements.); and 
	b) the controller further comprising a fourth output being connected to a control input of the second optical receiver, the controller generating a control signal at the fourth output that activates selected ones of the plurality of optical detectors in the second optical receiver to detect optical beams reflected from the object at the target range, wherein the controller generates control signals at the third and fourth outputs such that only selected ones of the plurality of optical detectors in either the first optical receiver or the plurality of optical detectors in the second optical receiver detect optical beams reflected from the object at the target range at one time ([0041] An optical sample of the transmitted laser pulse (termed an ARC signal) is also sent to the detector array 116 via optical fiber. A few pixels in a corner of detector array 116 are illuminated with the ARC (Automatic Range Correction) signal, which establishes a zero time reference for the timing circuits in the readout integrated circuit (ROIC) 118. Each unit cell of the readout integrated circuit 118 has an associated timing circuit which is started counting by an electrical pulse derived from the ARC signal).

	For claim 8, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the first and second optical transmitters are housed in a single enclosure ([0030] e.g. vehicle may have a plurality of LADAR sensors).

	For claim 9, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the first and second optical transmitters are housed in physically separate enclosures ([0030] assembly having the LADAR sensor).

	For claim 10, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the optical receiver is housed in an enclosure that is physically separate from enclosures housing the first and second optical transmitters ([0030] Each ladar sensor also comprises a receiver module).

	For claim 11, Gilliland discloses the modular light detection and ranging system of claim 1 wherein at least one of the first and second optical transmitters and the optical receiver are housed in a same enclosure ([0030] The ladar sensor may be incorporated into a headlight, taillight, or other auxiliary lamp assembly.).

	For claim 12, Gilliland discloses the modular light detection and ranging system of claim 1 wherein at least one of the first and second optical transmitters, the optical receiver, and the controller are housed in a same enclosure ([0029] e.g. a vehicle - The vehicle mounted ladar system may comprise a number of side mounted, rear mounted, or forward looking ladar sensors connected to a central ladar system controller).

	For claim 13, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the plurality of optical detectors in the optical receiver comprises a two-dimensional array ([0030] Each ladar sensor also comprises a receiver module featuring a two dimensional array of light sensitive detectors positioned at a focal plane of a light collecting and focusing assembly (Focal Plane Array).).

	For claim 14, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the plurality of first emitters in the first optical transmitter comprises a two-dimensional array of emitters ([0040] The pulsed laser transmitter 106 may be a solid-state laser, monoblock laser, semiconductor laser, fiber laser, or an array of semiconductor lasers.).

	For claim 15, Gilliland discloses the modular light detection and ranging system of claim 14 wherein the two-dimensional array of emitters comprises a matrix addressable array of emitters ([0040] In a preferred embodiment, pulsed laser transmitter 106 is an array of vertical cavity surface emitting lasers (VCSELs). [0043]  readout integrated circuit 118, which represent the interleaved row or column values of the 128×128 pixel of the present design).

	For claim 16, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the plurality of first emitters in the first optical transmitter comprises a first and second two-dimensional array of emitters ([0045]  a ladar sensor of the type described herein may use a VCSEL array as an illuminating source).

	For claim 17, Gilliland discloses the modular light detection and ranging system of claim 16 wherein the first and second two-dimensional array of emitters generate optical beams with an interleaved field-of-view ([0043] The 20 analog samples are output from each pixel through the “A” and “B” outputs 120 of readout integrated circuit 118, which represent the interleaved row or column values of the 128×128 pixel of the present design.).

	For claim 18, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the plurality of first emitters in the first optical transmitter comprises a VCSEL array ([0045] VCSEL array).

	For claim 19, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the plurality of first emitters generates optical beams at a first wavelength and the plurality of second emitters generates optical beams at a second wavelength ([0046] e.g. 145 independent wavelengths).

	For claim 20, Gilliland discloses the modular light detection and ranging system of claim 1 wherein at least two of the plurality of first emitters generates optical beams at different wavelengths ([0047] . In the preferred embodiment, long range ladar sensors 46, 48 operate at this 20 Hz nominal rate, but vary the intervals between laser pulse transmission sequences from 45 ms to 55 ms, in some instances randomly, and in other instances in a predetermined pattern. The short range ladar sensors 52-58 typically operate at higher frame rates of 30 Hz, or 33 ms intervals and vary their acquisition schedules +/−10% randomly or in a predetermined pattern as well.).

	For claim 21, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller generates the control signals at the first and second outputs that control energizing selected ones of the plurality of first and the plurality of second emitters based on a relative position of the first and second optical transmitters ([0047] e.g. long vs. short range ladar systems).

	For claim 22, Gilliland discloses the modular light detection and ranging system of claim 1 wherein the controller generates control signals at the first, second, and third outputs that control energizing select ones of the plurality of first and the plurality of second emitters and controls the activation of selected ones of the plurality of optical detectors based on relative positions of the first optical transmitter, the second optical transmitter, and the optical receiver ([0034] FIG. 3 shows an individual pose in profile of second vehicle 14 on a roadway 34 having a ladar sensor 36 mounted in a high position behind the windshield. The illumination pattern 16 is shown just clearing the front edge of the hood of vehicle 14. A short range ladar sensor is embedded in corner mounted signal light 32, having a short range illumination pattern 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PACALA; Angus et al.	US 20180152691 A1	OPTICAL SYSTEM FOR COLLECTING DISTANCE INFORMATION WITHIN A FIELD
Stettner; Roger et al.	US 20140350836 A1	AUTOMOTIVE AUXILIARY LADAR SENSOR
Bailey; Howard et al.	US 20180275248 A1	PERSONAL LADAR SENSOR
Retterath; James E. et al.	US 20160259038 A1	Methods and Apparatus for Increased Precision and Improved Range in a Multiple Detector LiDAR Array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485